Citation Nr: 1123749	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In a March 2009 decision, the Board found that new and material evidence had been submitted to reopen the claim for entitlement to service connection for PTSD and then denied the reopened claim.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).   In November 2010, the Court issued a memorandum decision setting aside the Board's March 2009 decision and remanding the case back to the Board.  The appeal has now returned to the Board for further action.  

Additionally, the Board finds that the issue on appeal is appropriately characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In February 2009, the Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a psychiatric disorder to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In accordance with the Court's November 2010 memorandum decision, the Board finds that additional development is necessary before a decision can be rendered on the Veteran's claim.  

VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In this case, although the Veteran was sent a March 2006 letter that provided examples of evidence that would substantiate his claim, the letter did not inform the Veteran that evidence of behavior changes may constitute credible supporting evidence of his claimed stressors.  

In addition, the Board notes that the regulations governing entitlement to service connection for PTSD were recently amended.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  New paragraph 38 C.F.R. § 3.304(f)(3) provides that a Veteran's lay testimony alone may confirm a claimed stressor if the stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  The provisions of the amended regulation apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 and have not been decided by the Board as of July 13, 2010.  As the Board previous March 2009 decision denying the claim was set aside by the Court, the amended provisions apply to the Veteran's claim.

The Veteran has reported both combat and non-combat stressors in connection with his claim for PTSD.  His primary reported stressor is that he was assaulted by a group of three soldiers in October 1969.  However, in February 2004 and July 2006 PTSD questionnaires, he also reported being in a constant state of fear during his tour of duty in the Republic of Vietnam due to enemy attacks and the possibility of another assault.  The Veteran has therefore also reported fear of hostile military attacks as a stressor and he should be notified of the change in the regulations pertaining to claims for service connection for PTSD.  Additionally, the Veteran should be given the opportunity to provide additional information regarding his claimed combat stressors to allow for their verification.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice informing him that he may submit alternative forms of evidence, other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.

The Veteran should also be asked to provide sufficient details to allow for verification of his reported presence during mortar attacks in Vietnam.  The Veteran should be notified that verification of this stressor requires that he supply the name of the base where he served and a three month period when the mortar attacks occurred.  

2.  Send the Veteran notice of the amendments made to 38 C.F.R. § 3.304(f) including the liberalization of the evidentiary standard for corroborating stressors contained in 38 C.F.R. § 3.304(f)(3).  The Veteran should also be advised that he may submit a new PTSD stressor statement addressing his fear of hostile military activity while serving in Vietnam.  

3.  If the Veteran provides details sufficient for verification of his claims combat stressor, attempt to corroborate his claimed stressor of exposure to mortar attacks through any available means, including the U.S. Army and Joint Services Records Research Center (JSRRC).  

4.  If the Veteran provides additional stressor information in accordance with 38 C.F.R. § 3.304(f)(3), schedule a VA psychiatric examination with an examiner with the appropriate expertise to render a medical opinion in this case.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active service. 

If PTSD is diagnosed, the examiner should specifically state all stressors that support the diagnosis of PTSD, including whether PTSD is due to any fear of hostile military activity during the Veteran's active service in Vietnam.

A complete rationale should be provided for all expressed opinions.

5.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include consideration of the amended version of 38 C.F.R. § 3.304(f)(3).  If the benefits sought on appeal are not fully granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


